EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Lee on March 5, 2022.

The application has been amended as follows: 
Claim 1 (Current Amended) A horizontal and vertical axis wind generator comprising:
	a horizontal axis turbine, the horizontal axis turbine comprising first wings, and a first horizontal axle coupled to the gearbox, wherein the first wings are attached to the first horizontal axle;
	a horizontal axis fan, the horizontal axis fan comprising second wings, first repulsive magnets and a second horizontal axle coupled to the second wings, wherein the repulsive magnets are attached to the second wings, and the second horizontal axle is driven by the first horizontal axle via the gearbox; and
	a vertical axis turbine, the vertical axis turbine comprising[[, third wings, and second repulsive magnets; and 
	a wind tunnel cover, the wind tunnel cover defining a tunnel;[[
	wherein the second wings of the horizontal [[axis fan [[drive of the vertical axis turbine via a fluid connection in [[the tunnel and a repulsive force between the first repulsive magnets and the second repulsive magnets.
Claim 2 (Canceled)
Claim 3 (Canceled)
Claim 4 (Canceled)
Claim 5 (Canceled)
Claim 6 (Canceled)
Claim 7 (Currently Amended) The horizontal and vertical axis wind generator of claim [[1, wherein the third 
Claim 8 (Current Amended) The horizontal and vertical axis wind generator of claim [[1, wherein said second repulsive magnets are attached between the third  axis turbine.
Claim 9 (Currently amended) The horizontal and vertical axis wind generator of claim [[1, wherein the second wings of the horizontal [[ axis fan send wind energy to the third wings of the vertical [[axis turbine through [[the wind tunnel cover.
Claim 10 (Currently amended) The horizontal and vertical axis wind generator of claim [[1, wherein a repulsive force between the second repulsive magnets attached to the third wings and the first repulsive magnets in the wind tunnel cover is 
Claim 11 (Currently Amended) The horizontal and vertical axis wind generator of claim [[1, wherein said the vertical axle is connected to a generator motor.
Claim 12 (Currently Amended) The horizontal and vertical axis wind generator of claim [[1, wherein the is rotating and sends wind energy to a generator motor.

The above amendment was made to incorporate allowable subject matter into the independent claim and improve the clarity of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/6/2022

4/5/2022